Title: Preface to the Declaration of the Boston Town Meeting, February 1773
From: Franklin, Benjamin
To: 

In July, 1772, the Massachusetts House of Representatives petitioned the crown to stop paying Governor Hutchinson’s salary. At the end of September rumor spread that the judges were to be similarly paid, and a month later the Bostonians began a series of town meetings to protest what they considered to be unconstitutional innovations. The protest quickly expanded into a broader indictment of British policy, and culminated in the adoption on November 20 of three resolutions, which constituted for Hutchinson a “declaration of independency.” He believed that he had to meet this challenge, and it touched off his long and acrimonious debate with the House and Council on the constitutional status of the province.
The resolutions or declaration substituted the law of nature, spelled out in Lockean terms, for the law of the constitution as the British conceived it. The colonists, like all men, were entitled to enjoy life, liberty, and property, the declaration argued; these natural rights they had retained on entering the civil state. Laws existed to protect their rights, and were administered by magistrates whom the community compensated according to its best judgment. No legislative or executive authority in London, where the colonists were unrepresented, might substitute its judgment for that of the local community. Parliament was too distant and too little concerned with Americans’ interests to legislate for them, regulate their manufactures, or tax them; the claim to do so was a usurpation of their right to control their own property. The declaration went on to attack executive authority: the prerogative did not extend to appointing customs officers unauthorized by the charter, to maintaining troops in Boston in time of peace, to controlling the governor’s acts by instructions, to paying him and other officials, or to issuing writs of assistance, establishing vice-admiralty courts, and transporting prisoners to England for trial. The Bostonians rounded out their grievances by charging the British government with transferring land from one province to another, thereby inflicting hardship on settlers, and with harboring designs for an American episcopate.
The town meeting concluded its work by appointing a committee of correspondence to send the declaration to other Massachusetts towns, encourage them to set up similar committees, and so gain their adhesion to a common front. The arguments were now in the open, and the organization in the making, to elevate the quarrel with the mother country to new and more dangerous heights. Small wonder that Hutchinson called this act a declaration of independence. It demanded in 1772 almost the same status for the colonies that the British government brought itself to offer, after Saratoga and under the threat of a Franco-American alliance, in 1778; and it would have left the sovereign, as was said of the later offer, not “one jot more substantially King of America than King of France.”
On November 28 Cushing forwarded the declaration in printed form to Franklin, who received it in February. He had often urged his constituents in Massachusetts to protest firmly against grievances but to avoid a head-on challenge to the prerogative; now the challenge had come. The grievances were old, but the response to them was new; for Boston was now calling on the whole province to support its defiance. Whether Franklin found this action welcome or unwelcome, he lost no time in endorsing it. He wrote the preface below, had it printed with the declaration, and sent copies back to America, where it was circulating in early May and arousing considerable attention. He withheld publication in London until June.
His handling of the matter was interesting in three respects. In the first place he wrote a preface that had little bearing on the contents of the declaration: he emphasized, not the violation of natural rights, but the practical economic consequences of antagonizing the Americans. He considered the declaration so provocative, perhaps, that his best course was to remind British readers of its historical background and the effects of the quarrel on their pocketbooks. In the second place the bone of contention that he particularly stressed was one that was not in the declaration, the duty on tea. In the third place he waited four months, during which the newspapers were full of the constitutional debate in Massachusetts and the Tea Act was going through Parliament, before bringing out the pamphlet in London. Why the delay? If the preface had appeared when written in February, it might have supported the efforts that the East India Company was then making to secure repeal of the Townshend duty; did he write it for immediate publication but, on second thought, withhold it for fear that what the Bostonians said would outweigh what he said, and turn the public against concession to America? Or did he withhold it for another reason, the hope that as the debate in Boston ran its course the public would become more receptive to American arguments?
When the pamphlet did appear in June, it was old news and did not arouse great interest. The position of the Massachusetts House, which was known by then, was essentially that of the town meeting and even more ominous; new radicalism stole the limelight from old. But Whitehall did not forget Franklin’s sponsoring the old, and increasingly imputed its substance to him. He later concluded that this imputation, as much as his satires and the affair of the Hutchinson letters, was responsible for the assault on him before the Privy Council in January, 1774. If he was right, the pamphlet had as much impact on his life as the declaration had in Massachusetts.
 
[February 1773]
All Accounts of the Discontent so general in our Colonies, have of late Years been industriously smothered, and concealed here; it seeming to suit the Views of the American Minister to have it understood, that by his great Abilities all Faction was subdued, all Opposition suppressed, and the whole Country quieted. That the true State of Affairs there may be known, and the true Causes of that Discontent well understood, the following Piece (not the Production of a Private Writer, but the unanimous Act of a large American City) lately printed in New-England, is republished here. This Nation, and the other Nations of Europe, may thereby learn with more Certainty the Grounds of a Dissension, that possibly may, sooner or later, have Consequences interesting to them all.
The Colonies had, from their first Settlement, been governed with more Ease, than perhaps can be equalled by any Instance in History, of Dominions so distant. Their Affection and Respect for this Country, while they were treated with Kindness, produced an almost implicit Obedience to the Instructions of the Prince, and even to Acts of the British Parliament, though the Right of binding them by a Legislature in which they were unrepresented, was never clearly understood. That Respect and Affection produced a Partiality in favour of every thing that was English; whence their preference of English Modes and Manufactures; their Submission to Restraints on the Importation of Foreign Goods, which they had but little Desire to use; and the Monopoly we so long enjoyed of their Commerce, to the great enriching of our Merchants and Artificers. The mistaken Policy of the Stamp-Act first disturbed this happy Situation; but the Flame thereby raised was soon extinguished by its Repeal, and the old Harmony restored, with all its concomitant Advantages to our Commerce. The subsequent Act of another Administration, which, not content with an established Exclusion of Foreign Manufactures, began to make our own Merchandize dearer to the Consumers there by heavy Duties, revived it again: And Combinations were entered into throughout the Continent, to stop Trading with Britain till those Duties should be repealed. All were accordingly repealed but One, the Duty on Tea. This was reserved professedly as a standing Claim and Exercise of the Right assumed by Parliament of laying such Duties. The Colonies, on this Repeal, retracted their Agreement, so far as related to all other Goods except that on which the Duty was retained. This was trumpeted here by the Minister for the Colonies as a Triumph; there it was considered only as a decent and equitable Measure, shewing a Willingness to meet the Mother Country in every Advance towards a Reconciliation. And the Disposition to a good Understanding was so prevalent, that possibly they might soon have relaxed in the Article of Tea also. But the System of Commissioners of Customs, Officers without end, with Fleets and Armies for collecting and enforcing those Duties, being continued, and these acting with much Indiscretion and Rashness, giving great and unnecessary Trouble and Obstruction to Business, commencing unjust and vexatious Suits, and harassing Commerce in all its Branches, while that Minister kept the People in a constant State of Irritation by Instructions which appeared to have no other End than the gratifying his Private Resentments, occasioned a persevering Adherence to their Resolution in that Particular: And the Event should be a Lesson to Ministers, not to risque, through Pique, the obstructing any one Branch of Trade, since the Course and Connection of General Business may be thereby disturbed to a Degree impossible to be foreseen or imagined. For it appears, that the Colonies, finding their Humble Petitions to have this Duty repealed, were rejected and treated with Contempt, and that the Produce of the Duty was applied to the rewarding with undeserved Salaries and Pensions every one of their Enemies, the Duty itself became more odious, and their Resolution to starve it more vigorous and obstinate. The Dutch, the Danes and French, took the Advantage thus offered them by our Imprudence, and began to smuggle their Teas into the Plantations. At first this was somewhat difficult; but at length, as all Business improves by Practice, it became easy. A Coast, 1500 Miles in Length, could not in all Parts be guarded, even by the whole Navy of England, especially where the restraining Authority was by all the Inhabitants deemed unconstitutional, and Smuggling of course considered as Patriotism. The needy Wretches too, who with small Salaries were trusted to watch the Ports Day and Night, in all Weathers, found it easier and more profitable, not only to wink, but to sleep in their Beds, the Merchant’s Pay being more generous than the King’s. Other India Goods also, which by themselves would not have made a Smuggling Voyage sufficiently profitable, accompanied Tea to Advantage; and it is feared the cheap French Silks, formerly rejected as not to the Taste of the Colonists, may have found their way with the Wares of India, and now established themselves in the popular Use and Opinion. It is supposed that at least a Million of Americans drink Tea twice a Day, which, at the first Cost here, can scarce be reckoned at less than Half a Guinea a Head per Annum. This Market, that in the five Years which have run on since the Act passed, would have paid 2,500,000 Guineas, for Tea alone, into the Coffers of the Company, we have wantonly lost to Foreigners. Meanwhile it is said the Duties have so diminished, that the whole Remittance of the last Year amounted to no more than the pitiful Sum of 85 Pounds for the Expence of some Hundred Thousands in armed Ships and Soldiers to support the Officers. Hence the Tea and other India Goods that might have been sold in America, remain rotting in the Company’s Warehouses, while those of Foreign Ports are known to be cleared by the American Demand. Hence in some Degree the Company’s Inability to pay their Bills; the sinking of their Stock, by which Millions of Property have been annihilated; the lowering of their Dividend, whereby so many must be distressed; the Loss to Government of the stipulated 400,000 Pounds a Year, which must make a proportionable Reduction in our Savings towards the Discharge of our enormous Debt; and hence in part the severe Blow suffered by Credit in general, to the Ruin of many Families; the Stagnation of Business in Spital-Fields and at Manchester, through want of Vent for their Goods; with other future Evils, which, as they cannot, from the numerous and secret Connections in General Commerce, easily be foreseen, can hardly be avoided.
